Citation Nr: 1614469	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) from April 8, 2005 to April 1, 2016.

2. Entitlement to a TDIU rating from April 1, 2016.


REPRENSATION

Appellant represented by: Gentry C. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to March 1983.

This case comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Appeals Management Center in Washington, DC.  The Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina has since resumed the role of Agency of Original Jurisdiction (AOJ).

The March 2010 decision granted service-connected compensation for post traumatic stress disorder (PTSD) with major depressive disorder and assigned an initial disability rating of 30 percent.  The Veteran appealed the 30 percent rating and, during the pendency of that appeal, argued that he was unable to work because of his psychiatric symptoms.  In January 2015, the Board increased the assigned rating for PTSD with major depressive disorder from 30 to 70 percent and remanded the issue of TDIU for further development.

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Effective April 1, 2016, the Veteran's assigned disability rating for PTSD with major depressive disorder was reduced to zero percent.  The Veteran filed a timely notice of disagreement and, in response, the RO issued a statement of the case (SOC) in March 2016 regarding the rating reduction, but VA has not received a substantive appeal (VA Form 9) needed to perfect the Veteran's appeal of the rating reduction.  Accordingly, the matter of the propriety of the reduction in the rating is not currently before the Board.  He is reminded that he has 60 days from March 10, 2016 (the date of notification of the SOC) to file a substantive appeal of the rating reduction.  

The issue of entitlement to a TDIU rating from April 1, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. From April 8, 2005 to April 1, 2016, the Veteran had one service-connected disability rated at least 40 percent.

2. The evidence is approximately equally balanced as to whether, from April 8, 2005 to April 1, 2016, the Veteran's service connected disability precluded him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of a TDIU are met from April 8, 2005 to April 1, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Since the Board is granting the only claim at issue, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Based on his hearing testimony and records obtained from the Social Security Administration (SSA), the Veteran most recently worked as a forklift operator and he left that employment in March 2005.  In January 2015, the Board increased the disability rating assigned to his service-connected PTSD with major depressive disorder from 30 percent to 70 percent.  The Winston-Salem RO issued a rating decision in February 2015, implementing the Board's ruling and assigning April 8, 2005 as the effective date of the increase.  There is no evidence that the Veteran has engaged in any paid work after March 2005.

Effective April 1, 2016, the Veteran's assigned disability rating for PTSD with major depressive disorder was reduced to zero percent.  The Veteran has not established service connection for any other disability.  Thus, the Veteran meets the schedular requirements for a TDIU rating only for the period between April 8, 2005 and April 1, 2016.  

It is clear from the available hospital records and examination reports that the Veteran has experienced psychological and emotional difficulties which interfere with normal social and occupational functioning.  For example, hospital records from April 2005 indicate passive suicidal ideation and conflict between the Veteran and his wife.  The Veteran has been homeless on several occasions.  In November 2005 he was diagnosed with PTSD and reported depressed mood, irritability, low energy, social isolation, poor sleep and nightmares.  

In his hearing testimony, the Veteran attributes both his psychiatric symptoms, and his inability to work, to disturbing and stressful events he witnessed when he was deployed to Lebanon in 1983.  After his discharge from the Navy, he worked for a number of different employers.  He worked in food service for approximately ten years between 1989 and 1999.  He also worked for an electronics company and a home decoration warehouse.  

According to the Veteran, his relationships with co-workers deteriorated after the terrorist attacks of September 11, 2001, because he associated those events with his experience in Lebanon.  He explained that he developed feelings which made it very difficult for him to resist talking to co-workers about his Lebanon experience, often at great length, and those feelings made it impossible for him to continue working.

In January 2010, the Veteran was examined by a VA psychologist.  The examiner noted difficulties in occupational functioning and assigned a global assessment of functioning (GAF) score of 40, which is indicative of serious symptoms.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).  The Veteran gave the examiner an explanation for his job loss which was consistent with his hearing testimony: "[Psychiatric symptoms] caused [the Veteran] to be fired from his last job in 2005 (because he was talking about the war constantly at work), ultimately leading to two psychiatric hospitalizations.  He reports becoming distressed when interacting with others for any significant time ('I stay away from people because they're trouble - they're so screwed up').  He described becoming frustrated and argumentative when having to interact with people for any length of time."

The record includes medical records and examination reports which call into question the trustworthiness of some of the Veteran's statements and the validity of the diagnosis selected by the January 2010 VA examiner.  But the essential disagreement among the mental health professionals who have examined him has not been whether the Veteran experiences serious psychiatric symptoms, but instead whether those symptoms are properly associated with his in-service experiences or with substance abuse or some kind of personality disorder for which service-connected disability benefits are not available.  See 38 C.F.R. § 3.303(c) (2015).  

A February 2013 VA examiner indicated that the Veteran did not meet the criteria for PTSD, major depressive disorder or other anxiety disorder and substituted a diagnosis of cocaine intoxication.  The examiner described a "tendency during the present evaluation to embellish or fabricate psychiatric symptoms . . ."  In the opinion of the February 2013 VA examiner, substance abuse - rather than psychiatric symptoms - was the main cause of the Veteran's inability to function successfully and maintain stable employment.  In October 2015, VA denied service connection for substance abuse as secondary to the Veteran's service-connected psychiatric disability and the Veteran has not appealed that ruling.

Some of the mental health professionals who examined the Veteran during his application for SSA benefits also expressed skepticism about the functional effects of the Veteran's psychiatric disabilities.  Examining the Veteran for the SSA in April 2006, B.F., a psychologist, diagnosed major depression versus adjustment disorder, substance abuse and personality disorder.  According to the psychologist, associated symptoms resulted in moderate restriction of activities, moderate difficulties in social functioning and moderate difficulties in maintaining concentration, persistence or pace.  According to B.F., the Veteran was able to handle changes in the workplace; he could interact appropriately in a job with low stress; and he could understand and remember simple instructions.  

In March 2008, an Administrative Law Judge denied the Veteran's claim for SSA disability benefits on the grounds that he did not meet that agency's criteria for disability.  The SSA found that the Veteran's depression, personality disorder and PTSD resulted in moderate restriction in activities of daily living.  The SSA further found that the Veteran's statements concerning the intensity, persistence and limiting effects of his psychiatric symptoms were not entirely credible.  But this decision was reconsidered in a "case analysis" issued by a different psychologist, J.Y., in July 2008.  According to J.Y., despite evidence of deliberate attempts to appear disabled there was "plenty" of medical evidence "supporting legitimate psychiatric impairments and related severe functional limitations."  

This evidence included a June 2008 mental residual functional capacity assessment, which indicated that the Veteran's ability to understand and remember detailed instructions was "markedly limited."  Also "markedly limited" were the Veteran's ability to maintain attention and concentration for extended periods; the ability to perform activities within a schedule, maintain regular attendance and be punctual with customary tolerances; the ability to work in coordination with or proximity to others without being distracted by them; the ability to complete a normal workday and workweek without interruptions from psychologically based symptoms; the ability to interact appropriately with the general public; the ability to accept instructions and respond appropriately to criticism from supervisors; the ability to respond appropriately to changes in the work setting; and the ability to set realistic goals or make plans independently of them."  This examiner noted that the Veteran's reports were consistent with evidence in the file and that his statements appeared to be credible.  According to the report, the Veteran "is not capable of acting appropriately in social situations."

The June 2008 evaluation is consistent with the opinion of J.M., a psychologist who examined the Veteran for the State of North Carolina as part of the SSA proceedings.  In September 2005, J.M. wrote that the Veteran "is able to understand instructions but might have difficulty sustaining attention.  His ability to relate to others appears to be very poor.  His ability to tolerate stress and pressure appears to be very poor."  In March 2006, J.M. made another evaluation of the Veteran.  He concluded, "In my opinion, he would not get along in the workplace.  In my opinion, he would not be able to pay attention and focus.  In my opinion, he would not be able to follow through on tasks assigned to him."

SSA obtained a similar opinion of the Veteran's functional abilities from R.F., a psychiatrist who saw him for treatment on several occasions.  R.F. completed a form entitled "Medical Statement Concerning Depression with Anxiety, OCD, PTSD or Panic Disorder for Social Security Disability Claim" in October 2007.  This form indicates that the Veteran had "marked" restrictions in activities of daily living and "extreme" difficulty in social functioning.  According to R.F., the ability to work in coordination with and proximity with others without being distracted by them was "markedly impaired" and so was the Veteran's ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  R.F. further noted that the Veteran's ability to get alone with coworkers or peers without distracting them or exhibiting behavioral extremes was "extremely" impaired.

In January 2015, the Board remanded the issue of TDIU to the RO with instructions to arrange an examination on the Veteran's ability to maintain employment consistent with his education and experience.  He was examined by a VA psychologist in June 2015, who diagnosed personality disorder with mixed personality features and alcohol use disorder in sustained remission.

The June 2015 VA examiner wrote that, because "the Veteran does not meet criteria for either PTSD or Major Depressive disorder at the time of the present . . . evaluation, it is not possible to provide a medical opinion regarding whether or not the Veteran's service-connected PTSD and major depressive disorder alone or together with substance abuse preclude him from securing and following substantially gainful employment consistent with his education and occupational experience."

The examiner did, however, proceed to explain her views on the issue of whether the Veteran was unemployable as a result of the personality disorder diagnosed in her report.  According to the examiner, personality disorder does not prevent him from completing simple physical tasks, such as lifting pushing or pulling.  The condition also did not interfere with his ability to perform sedentary tasks, such as answering phones or filing papers.  The examiner acknowledged the possibility that "traits of Other Specified Personality Disorder could moderately interfere with his ability to effectively cope with stress, follow through with assigned work, and maintain effective relationships with coworkers or supervisors."  

To explain her belief that these effects were "moderate" the examiner emphasized the Veteran's statements attributing the intensity of his symptoms to feelings he developed in response to the September 11, 2001 attacks.  Since he maintained employment from the time of the attacks until March 2005, the examiner concluded that that his psychiatric problems must be consistent with an ability to work.  The examiner wrote, "The Veteran did not describe any problems at jobs related to military trauma until his last job driving the forklift, and it was unclear how he was able to maintain this job for four years after the reported stressor that began causing problems with coworkers (9/11 attacks)."

The opinion of the June 2015 VA examiner is entitled to some weight, since it was based on an examination of the Veteran and because her opinion contained some rationale. See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  

The Board has considered the contrary medical evidence, particularly the opinions of the mental health specialists who examined the Veteran during the pendency of his claim for SSA disability benefits.  In July 2008, J.Y., a psychologist, acknowledged evidence of deliberate attempts to appear disabled, but nevertheless concluded that the medical evidence supported legitimate psychiatric impairments and related severe functional limitations.  Two separate mental health professionals, J.M. and R.F., both concluded that the Veteran's abilities to follow a regular schedule, pay attention and concentrate on assigned tasks and relate appropriately with coworkers were markedly or severely limited.  

Commendably, the rationale for the June 2015 VA examiner's opinion on unemployability recognized that the Veteran's psychiatric symptoms could interfere with his ability to cope with stress or follow through with assigned work.  But the only reason the examiner offers to explain why these effects would be moderate is the Veteran's apparent ability to cope with them during the period before March 2005.  The examiner failed to explain why she assigned no importance to the medical evidence - particularly the opinions of J.M. and R.F. - indicating that the Veteran's ability to handle stress, pay attention to assigned tasks, and conform to an appropriate work schedule were severely limited during the relevant period, i.e., after April 8, 2005 and before April 1, 2016.  

For these reasons, the evidence is approximately evenly balanced as to whether, between April 8, 2005 and April 1, 2016, the Veteran was unable to maintain substantially gainful employment by reason of service-connected disabilities.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b).  Entitlement to a TDIU rating for the relevant period is therefore warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) from April 8, 2005 to April 1, 2016 is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Because the RO reduced the disability rating assigned to the Veteran's service-connected PTSD with major depressive disorder from 70 percent to zero percent effective April 1, 2016, the Veteran no longer meets the schedular requirements for a TDIU rating for the period on and after April 1, 2016.  Entitlement to TDIU on a schedular basis from April 1, 2016 must still be considered.  As the Board cannot consider extraschedular TDIU claims in the first instance, that issue is remanded to the RO to refer the claim to the Director of Compensation Service for consideration of an extraschedular TDIU rating.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VA Form 21-8940 and request he provide any recent details regarding his employment history.  An appropriate period of time should be allowed for response.

2. Then refer the issue of entitlement to TDIU to the Director of Compensation for a determination as to whether the Veteran is entitled to TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b) during the period beginning April 1, 2016.  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue must be provided.

3. After completing the above, and any development deemed necessary, readjudicate the Veteran's claim for extraschedular TDIU based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him and his representative with a supplemental statement of the case. Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


